          Case 2:19-cr-00150-ABJ Document 1 Filed 09/26/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT                     Si-            COws ^
                                                                               ^^srRicToFwrfe.
                           FOR THE DISTRICT OF WYOMING
                                                                              ^fl.'5S£P26 PP 3: 16
 UNITED STATES OF AMERICA,
                                                       No.
                       Plaintiff,
                                                               18 U.S.C. §§ 922(g)(1) and
        V.
                                                               924(a)(2)
 DAVID WAYNE ROUNDSTONE,                                       (Felon in Possession of a Firearm)

                       Defendant.



                                    INDICTMENT


THE GRAND JURY CHARGES THAT:


       On or about July 13, 2019, in the District of Wyoming, the Defendant, DAVID WAYNE

ROUNDSTONE, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, knowingly possessed a firearm, namely, a Taurus

pistol bearing serial number TLT71013, and the firearm was in and affecting commerce.

       In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                              A TRUE BILL:


                                              Ink Sisnature on File in Clerk's OfTice
                                              FOREPERSON


 MARK A. KLAASSEN
 United States Attorney
         Case 2:19-cr-00150-ABJ Document 1 Filed 09/26/19 Page 2 of 2




                            PENALTY SUMMARY


DEFENDANT NAME:              DAVID WAYNE ROUNDSTONE


DATE:                        September 24,2019

INTERPRETER NEEDED:          No


VICTIM(S):                   No


OFFENSE/PENALTIES:           18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                             (Felon in Possession ofa Firearm)

                             0-10 Years Imprisonment
                             Up To $250,000 Fine
                             3 Years Supervised Release
                             $100 Special Assessment

AGENT:                       Matthew T. Wright, ATF

AUSA:                        Stuart S. Healy III, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                       1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                        Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:               No
